BRYAN SCHRODER
United States Attorney

JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                )   No.
                                         )
                     Plaintiff,          )   COUNT 1
                                         )   CONSPIRACY
       vs.                               )     Vio. of 18 U.S.C. § 371
                                         )
ADAM ALAN BLODGETT,                      )   COUNT 2
                                         )   ACQUIRING FIREARM BY
                     Defendant.              DECEPTION
                                         )
                                         )     Vio. of 18 U.S.C. §§ 922(a)(6) and
                                         )   924(a)(2)
                                         )
                                         )   COUNT 3
                                         )   FELON IN POSSESSION OF A
                                         )   FIREARM
                                         )     Vio. of 18 U.S.C. §§ 922(g)(1) and
                                         )   924(a)(2)
                                         )
                                         )   CRIMINAL FORFEITURE
                                         )   ALLEGATION
                                         )     18 U.S.C. § 924(d) and 28 U.S.C. §
                                         )   2461(c)
                                         )




         Case 3:20-cr-00050-DMS Document 1 Filed 06/25/20 Page 1 of 4
                                 IN FO RMA TIO N

       The United States Attorney charges that:

                                        COUNT 1

       Beginning at a date unknown and continuing until on or about March 17, 2020,

within the District of Alaska, the defendant ADAM ALAN BLODGETT knowingly and

intentionally conspired, confederated, and agreed with another person to commit an offense

against the United States in violation of 18 U.S.C. § 922(g)(1), to wit: for the defendant

ADAM ALAN BLODGETT, a person who had been previously convicted of a crime

punishable by imprisonment for a term exceeding one year, to possess a firearm in and

affecting interstate and foreign commerce, and did commit an overt act in furtherance of

the conspiracy, to wit: travelling to Bass Pro Shops in Anchorage and purchasing a firear m.

       All of which is violation of 18 U.S.C. § 371.

                                        COUNT 2

       On or about March 17, 2020, within the District of Alaska, the defendant ADAM

ALAN BLODGETT, in connection with the acquisition of a firearm from Bass Pro Shops,

a licensed dealer of firearms, knowingly made and caused to be made a false and fictitio us

statement to Bass Pro Shops, which statement was intended and was likely to deceive Bass

Pro Shops as to a fact material to the lawfulness of such sale of the said firearm to the

defendant in that the defendant caused another person to false state that she was the actual

transferee/buyer of the said firearm, despite knowing that she was actually acquiring the

firearm on behalf of defendant ADAM ALAN BLODGETT.

       All of which is in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).


                                        Page 2 of 4
         Case 3:20-cr-00050-DMS Document 1 Filed 06/25/20 Page 2 of 4
                                         COUNT 3

      Beginning on or about March 17, 2020, within the District of Alaska, the defendant,

ADAM ALAN BLODGETT, knowing that he had been previously convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed, in and

affecting interstate commerce, a firearm, to wit: a Taurus PT111 G2A 9mm semiautomatic

pistol and associated ammunition.

      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).


                      CRIMINAL FORFEITURE ALLEGATION

      The allegations contained in Counts 1-3 of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c).

      Upon conviction of the offense in violation of 18U.S.C. §§ 922(a)(6), (g)(1), and

924(a)(2), set forth in Counts 2 and 3 of this Indictment, the defendant ADAM ALAN

BLODGETT shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c) any firearms and ammunition involved in the commission of the offense,

including, but not limited to a Taurus PT111 G2A 9mm semiautomatic pistol, serial

number TLY 19896, and associated ammunition.

      If any of the property described above, as a result of any act or omission of the

defendant:

      a.      cannot be located upon the exercise of due diligence;

      b.      has been transferred or sold to, or deposited with, a third party;




                                        Page 3 of 4
           Case 3:20-cr-00050-DMS Document 1 Filed 06/25/20 Page 3 of 4
       c.      has been placed beyond the jurisdiction of the court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property which cannot be divided without

               difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

       All pursuant to 18 U.S.C. ' 924(d) and 28 U.S.C. ' 2461(c).

       DATED June 25, 2020.

                                           BRYAN SCHRODER
                                           United States Attorney

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant U.S. Attorney
                                           United States of America




                                         Page 4 of 4
            Case 3:20-cr-00050-DMS Document 1 Filed 06/25/20 Page 4 of 4
